Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June ___, 2013, by and among ECOtality, Inc., a Nevada corporation (the
“Company”), and each of the several purchasers signatory hereto (each, an
“Investor” and collectively, the “Investors”).

 

RECITALS

 

WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof, between the Company and each Investor (the
“Purchase Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration received, and with the intent to be legally bound,
the Company and each Investor hereby agree as follows:

 

1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the respective
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms have the respective meanings set forth in this Section 1:

 

“Advice” has the meaning set forth in Section 7(d).

 

“Availability Date” has the meaning set forth in Section 3(f).

 

“Board” means the board of directors of the Company.

 

“Commission Positions” means written comments pertaining solely to Rule 415 (or
which challenge the right of an Investor to have its Registrable Securities
included in a Registration Statement filed hereunder without being deemed an
underwriter) which are received by the Company from the Commission to a filed
Registration Statement, a copy of which shall have been provided by the Company
to the Holders, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number of Registrable Securities not already covered by an existing and
effective Registration Statement or (ii) requires the Company to either exclude
Registrable Securities held by specified Holders or deem such Holders to be
underwriters with respect to Registrable Securities they seek to include in such
Registration Statement.

 

“Cut Back Shares” has the meaning set forth in Section 2(b).

 

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

 

 
 

--------------------------------------------------------------------------------

 

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
90th day following the Closing Date (or, in the event of a “full review” by the
Commission, the 120th calendar day following the Closing Date) and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that the initial Registration Statement will not be reviewed or is no
longer subject to further review and comments; (b) with respect to any
additional Registration Statements required to be filed pursuant to Section
2(a), the earlier of: (i) the 90th day following the applicable Filing Date for
such additional Registration Statement(s) and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that such
additional Registration Statement(s) will not be reviewed or is no longer
subject to further review; and (c) with respect to any additional Registration
Statements required to be filed solely due to SEC Restrictions, the earlier of:
(i) the 90th day following the applicable Restriction Termination Date and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments.

 

“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) such time
as all of the Registrable Securities covered by such Registration Statement have
been publicly sold by the Holders of the Registrable Securities included
therein, or (b) such time as all of the Registrable Securities by such
Registration Statement may be sold by the Holders without public information
requirements, volume or manner-of-sale restrictions pursuant to Rule 144, in
each case as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders.

 

“Event of Default” has the meaning set forth in Section 5(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th day following the
Closing Date; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the later of the 15th day
following the Effective Date for the last Registration Statement filed pursuant
to this Agreement under Section 2(a) and the earliest practical date on which
the Company is permitted by SEC Guidance to file such additional Registration
Statement related to the Registrable Securities; and (c) with respect to any
additional Registration Statements required to be filed due to SEC Restrictions,
the 15th day following the applicable Restriction Termination Date.

 

“Governance Committee” has the meaning set forth in Section 5(a).

 

“Holder” or “Holders” means any holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6(c).

 

“Losses” has the meaning set forth in Section 6(a).

 

 
2

--------------------------------------------------------------------------------

 

 

“New York Courts” means the courts of the state of New York and the United
States District Court for the Southern District of New York.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means: (i) the Shares, (ii) the Warrant Shares and
(iii) any securities issued or issuable in connection with any adjustment
provisions in the Warrants or upon any stock split, dividend or other
distribution, recapitalization or similar event, or any price adjustment as a
result of such stock splits, reverse stock splits or similar events with respect
to any of the securities referenced in (i) or (ii) above.

 

“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

 

“Restriction Termination Date” means the date that the Company is able to effect
the registration of the Cut Back Shares in accordance with any SEC Restrictions.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 172” means Rule 172 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 416” means Rule 416 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

 
3

--------------------------------------------------------------------------------

 

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“SEC Restrictions” has the meaning set forth in Section 2(c).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.

 

“Transfer Agent” has the meaning set forth in Section 3(n).

 

“Warrants” means the Common Stock purchase warrants issuable to the Investors at
the Closing pursuant to the Purchase Agreement.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

2.             Registration.

 

(a)           On or prior to its applicable Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities not already covered by an existing and
effective Registration Statement. The Registration Statement also shall cover,
to the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends, recapitalizations
or other adjustments provided for in the Warrants with respect to the
Registrable Securities. Each Registration Statement required to be filed under
this Agreement shall be filed on Form S-3 (or if the Company is not then
eligible to utilize Form S-3 to register for resale the Registrable Securities,
it shall utilize such other available form appropriate for such purpose) and
shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement, other
than as to the characterization of any Holder as an underwriter, which shall not
occur without such Holder’s written consent) the “Plan of Distribution”
substantially in the form attached hereto as Annex A. The Company shall promptly
notify the Holders via facsimile or by e-mail of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission. The Company shall cause each
Registration Statement required to be filed under this Agreement to be declared
effective under the Securities Act as soon as practicable but, in any event, no
later than its Effectiveness Date, and shall use its reasonable best efforts to
keep each such Registration Statement continuously effective during its entire
Effectiveness Period. By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of each Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule). Failure to file a final Prospectus as foresaid shall
be deemed an Event under Section 6. If for any reason other than due solely to
SEC Restrictions, a Registration Statement is effective but not all outstanding
Registrable Securities are registered for resale pursuant thereto, then the
Company shall prepare and file by the applicable Filing Date an additional
Registration Statement to register the resale of all such unregistered
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall not include any shares of Common
Stock or other securities for the account of any other holder of Common Stock
without the prior written consent of the Holders, which such consent shall not
be unreasonably withheld, conditioned or delayed.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)           The Company shall use its reasonable best efforts to advocate with
the Commission for the registration of all of the Registrable Securities, in
accordance with the SEC Guidance (including without limitation, the Manual of
Publicly Available Telephone Interpretations D.29) for an offering to be made on
a continuous basis pursuant to Rule 415. At such time as additional shares of
Common Stock become issuable upon the exercise of the Warrants (whether due to
an adjustment under the Warrants or otherwise), the Company shall prepare and
file with the Commission one or more Registration Statements or amend any
Registration Statement filed pursuant to Section 2(a), if such Registration
Statement has not previously been declared effective covering the resale of the
additional shares of Common Stock, but only to the extent the additional shares
of Common Stock are not at the time covered by an effective Registration
Statement. Such Registration Statement also shall cover, to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends or similar transactions. Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Holders.

 

(c)           Notwithstanding anything to the contrary contained in this Section
2 and subject to the payment of liquidated damages pursuant to Section 5, if,
after advocating with the Commission in accordance with Section 2(b), due to
Commission Positions, the Company is nonetheless unable to include all
Registrable Securities a in the Registration Statement filed pursuant to Section
2(a) without characterizing any Holder as an underwriter then the Company may,
following not less than three (3) Trading Days prior written notice to the
Holders along with the calculations as to such Holder’s allotment, (i) use its
reasonable best efforts to cause as many Registrable Securities for as many
Holders as possible to be included in the Registration Statement filed pursuant
to Section 2(a) or 2(b) and remove from the Registration Statement all other
Registrable Securities (the “Cut Back Shares”), (ii) use its reasonable best
efforts to promptly file amendments to the Registration Statement and promptly
file a new Registration Statement, in either case, to cover the maximum number
of Registrable Securities permitted to be registered by the Commission, or (iii)
withdraw the Registration Statement and promptly file a new Registration
Statement covering the maximum number of Registrable Securities permitted to be
registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities as a secondary offering, and (iv)
agree to such restrictions and limitations on the registration and resale of the
Registrable Securities in each case as the Commission may require in order for
the Commission to allow each such Registration Statement to become effective;
provided, that in no event may the Company name any Holder as an underwriter
without such Holder’s prior written consent (such restrictions and limitations
on the registration and resale, the “SEC Restrictions”). Unless the SEC
Restrictions otherwise require, any cut-back imposed pursuant to this Section
2(c) shall be allocated among the Registrable Securities of the Holders on a pro
rata basis (based on initial subscription amounts under the Purchase Agreement).
In addition, if the Company is, after compliance with the requirements of
Sections 2(a), (b) and (c) unable to include all Registrable Securities in one
or more Registration Statements, unless the holders of a majority of the
Registrable Securities included in the Registration Statement agree otherwise,
the Company shall use its reasonable best efforts to first register the Shares,
prior to the registration of any Warrant Shares.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)           Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement and shall not be
required to pay any liquidated or other damages under Section 5 to any Holder
who fails to furnish to the Company a fully completed Selling Holder
Questionnaire at least two Trading Days prior to the Filing Date (subject to the
requirements set forth in Section 3(a)).

 

3.             Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)           Not less than five (5) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall (i) furnish to each Holder copies such Registration
Statement, prospectus, amendment or supplement proposed to be filed, which
documents will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent registered public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to each Holder, to conduct a reasonable investigation within
the meaning of the Securities Act. The Company shall not file a Registration
Statement or any such Prospectus or any amendments or supplements thereto to
which the Holders of a majority of the Registrable Securities shall reasonably
object, provided that, the Company is notified of such objection in writing no
later than five (5) Trading Days after the Holders have been so furnished copies
of a Registration Statement or amendments or supplements thereto or one (1)
Trading Day after the Holders have been so furnished copies of any related
Prospectus. The Company shall not file a Registration Statement, any Prospectus
or any amendments or supplements thereto in which the “Selling Stockholder”
section thereof differs from the disclosure received from a Holder in its
Selling Holder Questionnaire (as amended or supplemented). The Company shall not
file a Registration Statement, any Prospectus or any amendments or supplements
thereto in which it (i) characterizes any Holder as an underwriter, (ii)
excludes a particular Holder due to such Holder refusing to be named as an
underwriter, or (iii) reduces the number of Registrable Securities being
registered on behalf of a Holder except pursuant to, in the case of subsection
(iii), the Commission Positions, without, in each case, such Holder’s express
written authorization.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period, prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities and advise the Holders in
writing when the Effectiveness Period has expired; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably practicable, but no fewer than five (5) Trading
Days after their receipt from or prior to filing with the Commission, provide
true and complete copies of and permit counsel designated by the Holders to
review each Registration Statement, all amendments and supplements there to and
all correspondence from and to the Commission relating to such Registration
Statement that would not result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statement(s) and the disposition of all Registrable
Securities, as applicable, covered by each Registration Statement.

 

(c)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.

 

(d)           Use all reasonable best efforts to cause all Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange, interdealer quotation system or other market on which
similar securities issued by the Company are then listed.

 

(e)           Notify the Holders as promptly as practicable (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission or any other Governmental Authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its Subsidiaries without the consent of the
Holder.

 

 
7

--------------------------------------------------------------------------------

 

 

(f)           Otherwise use all reasonable best efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including Rule 172, notify the Holders promptly if the Company
no longer satisfies the conditions of Rule 172 and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 3(f), “Availability Date” means the 45th day following the end of
the fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter).

 

(g)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(h)           Furnish to each Holder and their legal counsel promptly after the
same is prepared and publicly distributed, filed with the Commission, or
received by the Company (but not later than three (3) Business Days after the
filing date, receipt date or sending date, as the case may be), without charge,
at least one conformed copy of each Registration Statement and any amendment
thereto, including financial statements and schedules, each preliminary
prospectus, free-writing prospectus and Prospectus and each amendment or
supplement thereto, and each letter written by or on behalf of the Company to
the Commission or the staff of the Commission, and each item of correspondence
from the Commission or the staff of the Commission, in each case, relating to
such Registration Statement (other than any portion thereof which contains
information for which the Company has sought confidential treatment), such
number of copies of a Prospectus, including a preliminary prospectus, any
free-writing prospectus and all amendments and supplements thereto and such
other documents as each Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder that are covered
by each Registration Statement, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished) promptly after the filing of such documents with the Commission;
provided, that any such item that is available on the EDGAR system (or successor
thereto) need not be furnished in physical form.

 

 
8

--------------------------------------------------------------------------------

 

 

(i)            The Company shall use its reasonable best efforts to cooperate
with any broker-dealer through which a Holder proposes to resell its Registrable
Securities in effecting a filing with the FINRA Corporate Financing Department
pursuant to FINRA Rule 5110, as requested by any such Holder, and the Company
shall pay the filing fee required by such filing within two (2) Business Days of
request therefor.

 

(j)            Promptly deliver to each Holder, without charge, as many copies
of each Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(k)           Prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or Blue Sky laws of all jurisdictions within the United States as any Holder may
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement(s); provided that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified,
subject the Company to any material tax in any such jurisdiction where it is not
then so subject or file a general consent to service of process in any such
jurisdiction.

 

(l)            Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to the Registration Statement(s), which certificates
shall be free, to the extent permitted by the Purchase Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request.

 

(m)          Upon the occurrence of any event contemplated by Section 3(e)(v),
as promptly as reasonably practicable, prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statement(s)
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

 
9

--------------------------------------------------------------------------------

 

 

(n)           Upon the earlier of (i) Rule 144(b)(i) becoming available to the
Company, (ii) any sale pursuant to Rule 144 (assuming the transferor is not an
Affiliate of the Company) or (iii) such time as a legend is no longer required
under applicable requirements of the Securities Act or other applicable Law
(including controlling judicial interpretations and pronouncements issued by the
Commission), the Company shall (A) deliver to the transfer agent for the Common
Stock (the “Transfer Agent”) irrevocable instructions that the Transfer Agent
shall reissue a certificate representing shares of Common Stock without legends
upon receipt by such Transfer Agent of the legended certificates for such
shares, together with either (1) a customary representation by each Investor
that Rule 144(b)(i) or Rule 144 applies to the shares of Common Stock
represented thereby or (2) in connection with any sale of Common Stock by an
Investor pursuant to the registration contemplated by this Agreement, and
(B) cause its counsel to deliver to the Transfer Agent one or more blanket
opinions to the effect that the removal of such legends in such circumstances
may be effected under the Securities Act. From and after the earlier of such
dates, upon an Investor’s written request, the Company shall promptly cause
certificates evidencing such Investor’s Securities to be replaced with
certificates which do not bear such restrictive legends, and Warrant Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends provided the provisions of clause (i) above are satisfied
with respect to such Warrant Shares.

 

(o)           With a view to making available to each Investor the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the
Commission that may at any time permit each Investor to sell shares of Common
Stock to the public without registration, the Company covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) six months after such date as
all of the Registrable Securities may be resold pursuant to Rule 144(b)(i)(1) or
any other rule of similar effect or (B) such date as all of the Registrable
Securities shall have been resold; (ii) file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the Exchange Act, (B) a
copy of the Company’s most recent Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Holder of any rule or regulation of the Commission that
permits the selling of any such Registrable Securities or any Warrant without
registration.

 

(p)           Use commercially reasonable efforts to take all other steps
necessary or reasonably required to effect the registration of the Registrable
Securities covered by each Registration Statement contemplated hereby.

 

4.             Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Commission, (B) with respect to filings required to
be made with any Trading Market on which the Common Stock is then listed for
trading, (C) in compliance with applicable state securities or Blue Sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities, in the aggregate, included in the Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.

 

 
10

--------------------------------------------------------------------------------

 

 

5.             Events of Default and Remedies.

 

(a)           It shall be considered an “Event of Default” if:

 

1.       a Registration Statement is not declared effective by the Commission on
or prior to its required Effectiveness Date;

 

2.       by the Business Day immediately following the Effective Date, the
Company shall not have filed a “final” prospectus for the Registration Statement
with the Commission under Rule 424(b) in accordance with the terms hereof
(whether or not such a prospectus is technically required by such Rule);

 

3.       after its Effective Date, without regard for the reason thereunder or
efforts therefor, such Registration Statement ceases for any reason to be
effective and available to the Holders as to all Registrable Securities to which
it is required to cover at any time prior to the expiration of its Effectiveness
Period for more than an aggregate of 60 Trading Days during any 12-month period
(which need not be consecutive);

 

4.       after a Registration Statement has been declared effective by the
Commission, sales cannot be made pursuant to such Registration Statement for any
reason (including by reason of a stop order or the Company’s failure to update
the Registration Statement), except as excused pursuant to Section 2(b); or

 

5.       the Company defaults in any way with its obligations under Section 5 or
Section 6, and such default (other than with respect to Section 5 for which
there shall be no cure period) continues for longer than 30 days.

 

(b)           For purposes of this Section 5, the date on which such Event of
Default occurs, or for purposes of clause (a)(3) the date which such 30 Trading
Day-period is exceeded, being referred to as an “Event Date”), then in addition
to any other rights the Holders may have hereunder or under applicable law, on
each such Event Date and on each monthly anniversary of each such Event Date (if
the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to one percent
(1.0%) of the aggregate Investment Amount paid by such Holder pursuant to the
Purchase Agreement. The parties agree that in no event will the Company be
liable for liquidated damages under this Agreement in excess of three percent
(3.0%) of the aggregate Investment Amount of such Holder under the Purchase
Agreement. The partial liquidated damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, and shall cease to accrue (unless earlier cured) upon the expiration
of the Effectiveness Period. The period during which an Event of Default is
continuing is referred to herein as a “Blackout Period”. If the Company fails to
pay any partial liquidated damages pursuant to this Section 5 in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 18% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The payments described above shall not affect the right of the
Holders to seek any other relief including injunctive relief or request
registration pursuant to Section 2. The amounts payable pursuant to this
paragraph shall be paid monthly within five Business Days of the last day of
each month following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to the Holders
in cash.

 

 
11

--------------------------------------------------------------------------------

 

 

6.             Indemnification.

 

(a)           Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors, partners,
members and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title) of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities,
contingencies, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, (2) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof, (3) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state where the Company or its agents has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification on any Holder’s behalf, and will reimburse for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, contingency or expense or (4)
any violation or alleged violation by the Company or its agents of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3(e)(ii)-(v), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of any Advice or an amended or supplemented Prospectus, but only if
and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

(b)           Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or in any amendment or supplement thereto, or arising solely out
of or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, (1) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use in such Registration Statement or such
Prospectus, such Prospectus or in any amendment or supplement thereto or (2) in
the case of an occurrence of an event of the type specified in Section
3(e)(ii)-(v), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of an Advice or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

 
13

--------------------------------------------------------------------------------

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)           Contribution. If a claim for indemnification under Section 6(a) or
9(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

 
14

--------------------------------------------------------------------------------

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

7.             Miscellaneous.

 

(a)           Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)           No Piggyback on Registrations. Except as set forth on Schedule
7(b) attached hereto or as otherwise agreed in writing by the Holders, neither
the Company nor any of its security holders (other than the Holders in such
capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities and the Company
shall not during the Effectiveness Period file any other registration statements
until all Registrable Securities are registered pursuant to a Registration
Statement that is declared effective by the Commission, provided that this
Section 7(b) shall not prohibit the Company from filing amendments to
registration statements filed prior to the date of this Agreement.

 

(c)           Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

 
15

--------------------------------------------------------------------------------

 

 

(d)           Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(e), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its best efforts to ensure that the use of the Prospectus may
be resumed as promptly as is practicable.  The Company agrees and acknowledges
that any periods during which the Holder is required to discontinue the
disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(b).

 

(e)           Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall deliver to each Holder written notice of
such determination and, if within fifteen calendar days after delivery of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
eligible for inclusion on such registration statement that such Holder requests
to be registered, subject to customary underwriter cutbacks applicable to all
holders of registration rights.

 

(f)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this Section 7(f), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, that a waiver or consent that relates to the Warrants will be
deemed to also relate to the Warrant Shares underlying such Warrants; provided,
further that no amendment or waiver to any provision of this Agreement relating
to naming any Holder or requiring the naming of any Holder as an underwriter may
be effected in any manner without such Holder’s prior written consent.
Section 2(a) may not be amended or waived except by written consent of each
Holder affected by such amendment or waiver.

 

 
16

--------------------------------------------------------------------------------

 

 

(g)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

 

If to the Company:

ECOtality, Inc.
One Montgomery Street, Suite 2525
San Francisco, CA 94104
Facsimile: (415) 992-3001
Attn: Chief Executive Officer

 

 

With a copy to:

Farella Braun + Martel LLP
Russ Building
235 Montgomery Street, 17th floor
San Francisco, CA 94104
Facsimile: (415) 954-4480

Attn.: Samuel Dibble / Bruce Maximov

 

 

If to an Investor:

to the address set forth in the Purchase Agreement.

 

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

(h)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as the Investors’ rights under the Purchase Agreement
are permitted to be transferred.

 

(i)            No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.  Except as set forth on Schedule 10(i),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.

 

(j)            Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such facsimile or “.pdf” signature page were the original thereof.

 

 
17

--------------------------------------------------------------------------------

 

 

(k)           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to contracts executed in and to be performed in that State, without
regard to the principles of conflicts of law thereof or any other jurisdiction.
Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) will be commenced in the New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
REPRESENTS AND WARRANTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER. If either party shall commence a Proceeding to enforce any provisions of
this Agreement, then the prevailing party in such Proceeding shall be reimbursed
by the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.

 

(l)            Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(m)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(n)         Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the provisions hereof.

 

 
18

--------------------------------------------------------------------------------

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES TO FOLLOW]

 

 
19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

 

ECOTALITY, INC.

                     By:       Name: H. Ravi Brar      

Title: Chief Executive Officer

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES OF INVESTORS TO FOLLOW]

 

 


--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE OF HOLDERS TO ECTY RRA]

 

 

Name of Holder: __________________________

 

Signature of Authorized Signatory of Holder: __________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 
21

--------------------------------------------------------------------------------

 

 

 Annex A

 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the Nasdaq Stock Market or
any other stock exchange, market or trading facility on which the securities are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A Selling Stockholder may use any one or more of the following methods
when selling securities:

 

 

●

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

●

block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

●

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

●

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

●

privately negotiated transactions;

 

 

●

settlement of short sales;

 

 

●

in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

 

●

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

●

a combination of any such methods of sale; or

 

 

●

any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

 
 

--------------------------------------------------------------------------------

 

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities.

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities. The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect. The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

 


--------------------------------------------------------------------------------

 

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the Selling
Stockholders or any other person. We will make copies of this prospectus
available to the Selling Stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).

 

 


--------------------------------------------------------------------------------

 

 

Annex B

 

ECOTALITY, INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of
ECOtality, Inc., a Nevada corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of June ___, 2013 (the “Registration Rights
Agreement”), among the Company and the Investors named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

1.

Name.

 

 

(a)

Full Legal Name of Selling Securityholder

(b) Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held: (c) Full Legal
Name of Natural Control Person (which means a natural person who directly or
indirectly alone or with others has power to vote or dispose of the securities
covered by the questionnaire):

 

 2. Address for Notices to Selling Securityholder:

 

     

Telephone:

Fax:

Contact Person:

 

 


--------------------------------------------------------------------------------

 

 

3. Beneficial Ownership of Registrable Securities:

 

Type and Amount of Registrable Securities beneficially owned:

     

 

4. Broker-Dealer Status:

 

(a)       Are you a broker-dealer?

 

Yes ☐      No ☐

 

Note:  If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

(b)       Are you an affiliate of a broker-dealer?

 

Yes ☐      No ☐

 

(c)       If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐      No ☐

 

Note:  If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

   

 

 

 


--------------------------------------------------------------------------------

 

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

   

 

 

The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65. If a Selling Stockholder uses the
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under the
Registration Statement.

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 



Dated:

 

 

Beneficial Owner:

 



 

  By:       Name:       Title:  

 

 


--------------------------------------------------------------------------------

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

 

ECOtality, Inc.
One Montgomery Street, Suite 2525
San Francisco, CA 94104
Facsimile: (415) 992-3001
Attn: Chief Executive Officer

 

 